Order unanimously modified to the extent of providing that when defendant resumes working at any job he shall immediately notify the attorney for plaintiff, who may thereupon move for an increase in alimony or reinstatement of the alimony provided in the original order. Upon such motion Special Term shall refer the matter to an Official Referee for a full and complete hearing on the earning capacity of defendant and the financial circumstances of the parties. The reduced alimony payments of $20 weekly and the payments on arrears in the amounts of $5 weekly, as presently provided in the order appealed from, shall continue until the final determination of such motion, which determination, in the court’s discretion, may include a retroactive provision. Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Rabin and Yalente, JJ.